Sawyer, J.,
(orally.) This is an action to recover damages for injuries sustained by the explosion of the boilers on the steamer Julia. After the explosion, and a few days before the commencement of this suit, the Southern Pacific Company, and the Central Pacific Railroad Company, filed a petition in the United States district court stating the facts about the explosion, and the number of persons that were injured and killed, and offered to surrender the vessel, and all their interest in it, and asking to be allowed the advantages provided under the statutes of the United States in such cases. The district court rendered a decree after monition, accepting the property, and appointing a trustee, to whom they conveyed it in pursuance of the offer in the petition, and decree entered thereon. A few days after that, the plaintiff, Black, commenced this suit for $50,-000, damages for injuries sustained by the explosion. This is a motion to stay proceedings, and strike the case from the calendar. More properly it should have been in terms to dismiss the case, the district court having jurisdiction of the entire subject-matter of this suit as well as of the surrender of the vessel, to distribute the proceeds under the statute, and detetermine whether the company should be exempted from any further payment after the surrender of the vessel thus made or not. In the case of Steamship Co. v. Manufacturing Co., 109 U. S. 578, 3 Sup. Ct. Rep. 379, 617, the United States supreme court held that the district court having acquired jurisdiction, its jurisdiction so acquired is, in the nature of the case, exclusive, and it is the duty of all other courts to whose attention the matter is properly brought to suspend proceedings, dismiss the suit, and refer the whole matter to the district court. That was affirmed in the case of Butler v. Steamship Co., 9 Sup. Ct. Rep. 612.
The plaintiff opposes this motion on the ground that under rule 54 of the United States supreme court in admiralty relating to these matters, inferentially, the company are only authorized to file their petition in the district court after a suit has been commenced. The form of the rule is a little ambiguous it is true. It is that a petition or a libel may be filed in the district court after the suit has been commenced, but it does not say anything about filing it before suit commenced. In the case of Ex *567parte Slayton, 105 U. S. 451, the supreme court held that under this rule a petition may be filed before; as well as after, the commencement of the suit, so that the supreme court has construed its own rule, adversely to the position taken by the plaintiff. The defendant has filed a copy of the petition in the district court, and of the decree upon it, and there is no dispute as to its correctness except that the decree has been modified by striking out the injunction. The remainder of the decree remains as it was. When brought to the attention of this court, its duty, is, according to the decisions of the supreme court, to suspend all proceedings in the case. The supreme court of the United States says that the suit should be dismissed. The motion here, in form, is, to suspend all further proceedings in the case, and to strike the case from the calendar. I do not know exactly what is meant by striking the case from the calendar, otherwise than dismissing it. We are not in the habit of striking cases from the calendar until they are disposed of, because inconvenience may result therefrom many years afterwards. The proceedings will be suspended, and I think, the suit may as well be dismissed. If counsel, however, think that is not proper, I will leave them to move to amend in that particular. Let the proceedings be suspended, and the suit dismissed.